Citation Nr: 0207628	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the appellant submitted a timely notice of 
disagreement with the rating decision of August 5, 1987.  

2.  Entitlement to an effective date earlier than December 
30, 1999, for a grant of service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 2002, the appellant and 
his spouse, sitting at the RO, gave sworn testimony before 
the undersigned Board member, sitting in Washington, D.C.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A rating decision dated August 5, 1987, denied the 
appellant's original claim of entitlement to service 
connection for post-traumatic stress disorder.  

2.  The veteran was informed of this determination in a 
letter dated August 26, 1987, and provided with a statement 
of his appellate rights, but he did not initiate an appeal.  

3.  The notification was sent to the appellant's latest 
address of record, and there is no objective evidence that he 
did not receive the notice.  

4.  The appellant's application to reopen his claim for 
service connection for post-traumatic stress disorder was 
received in August 1996 and was later denied by the RO.  

5.  The appellant's notice of disagreement with the August 
1987 determination was not received until October 1996 at the 
earliest.  

6.  A rating decision dated January 16, 1998, again denied 
service connection for post-traumatic stress disorder.  The 
appellant was informed of this determination in a letter 
dated January 26, 1998.  

7.  The appellant disagreed with this determination in a 
notice of disagreement received in December 1998.  On August 
23, 1999, the RO furnished the appellant and his 
representative with a statement of the case, but the 
substantive appeal was not received until December 30, 1999.  

8.  A rating decision dated in January 2001 granted service 
connection for post-traumatic stress disorder, effective from 
December 30, 1999.  


CONCLUSIONS OF LAW

1.  The appellant's notice of disagreement with the August 
1987 rating decision denying his claim of entitlement to 
service connection for post-traumatic stress disorder was not 
timely submitted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2001).  

2.  The criteria for an effective date earlier than December 
30, 1999, for a grant of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective Date and 
Applicability Provisions) (West Supp. 2001); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).  

The appellant's claims affect the assignment of the 
appropriate effective date for service connection for post-
traumatic stress disorder, and no particular application 
forms are required.  Thus, there is no issue as to provision 
of a form or instructions for applying for the benefit.  38 
U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The RO sent the appellant a statement 
of the case in April 1997 regarding the timeliness of the 
filing of the notice of disagreement with the August 1987 
rating decision.  The RO also furnished the appellant and his 
representative with a statement of the case in August 1999 
that advised the appellant of the time limits fixed by law 
for filing a substantive appeal.  The statement of the case 
issued to the appellant and his representative in March 2001 
addressed the issue of entitlement to an earlier effective 
date for service connection for post-traumatic stress 
disorder.  These documents listed the evidence considered, 
the legal criteria relevant to the issues in this case, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  The Board 
concludes that VA has informed the appellant of the type of 
information and evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

With respect to the issues on appeal, the only factual matter 
in dispute is whether the appellant received the notification 
letters sent to him by the RO in August 1987.  The appellant 
insists that he did not receive them and that, in effect, his 
claim for service connection for post-traumatic stress 
disorder remained open.  However, as noted below, he 
testified that he used the address of a former girlfriend to 
receive mail and that the RO did not know this or know that 
he was living mostly on the street.  He thereby essentially 
concedes that the address he provided the RO during the 
relevant timeframe in 1987 was, as far as VA knew, his latest 
address of record.  Thus, even if his assertions are taken at 
face value, the outcome remains unchanged.  What is presented 
is essentially an application of the law to facts that do not 
need to be developed further given the state of the law. The 
appellant has not identified any additional evidence that, if 
obtained, would alter the outcome of this case, and the Board 
is aware of none.  The Board therefore concludes that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claims considered on this 
appeal.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The appellant was afforded a number of VA examinations 
following the reopening of his claim in 1996.  Although his 
representative contends that an effective date earlier than 
December 30, 1999, could have been established if the duty to 
assist had been more faithfully discharged after his 1996 
claim was received, this argument lacks merit.  What was 
necessary to preserve a 1996 effective date was for the 
appellant to adhere to the time limits for perfecting his 
appeal that he was informed of in the August 1999 statement 
of the case provided to him and his representative.  His 
failure to act in conformity with the pertinent deadline, 
though regrettable, had nothing to do with the alleged 
failure of the RO to develop his claim to the fullest.  
Although the representative at the hearing requested that 
consideration be given to the provisions of 38 C.F.R. § 4.41 
regarding the history of injury, those provisions are clearly 
irrelevant to the issues currently before the Board.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have essentially been met by the RO, and there would be no 
possible benefit in remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The appellant essentially contends that he has continuously 
prosecuted his claim for service connection for post-
traumatic stress disorder since 1984 and that he is therefore 
entitled to service connection from that date.  

The record shows that the appellant's original claim for VA 
compensation benefits was received on April 17, 1987, when he 
filed a VA Form 21-526 with the RO in Chicago, Illinois.  He 
claimed entitlement to service connection for a number of 
disabilities, including post-traumatic stress disorder.  
However, he failed to report for a VA examination scheduled 
in June 1987, and his claim for service connection for post-
traumatic stress disorder was adjudicated based on the 
evidence of record.  
A rating decision dated in August 1987 denied the claim.  The 
appellant was so informed in a letter dated later in August 
and provided with a statement of his appellate rights, but he 
did not initiate an appeal.  The rating decision therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103.  

In August 1996, the appellant filed an application to reopen 
his claim for service connection for psychiatric 
manifestations attributable to post-traumatic stress 
disorder.  In a letter to the appellant dated in October 
1996, the RO declined to reopen the claim and advised him 
that he needed to submit new and material evidence in order 
to reopen his claim.  Later that month, the appellant filed a 
notice of disagreement with this determination. 

Following additional development of the claim, including a VA 
examination in May 1997, the RO again denied the claim in a 
rating decision dated January 16, 1998.  The appellant was 
informed of this determination in a letter dated January 26, 
1998, and provided with notice of his appellate rights.  (His 
representative was also provided with a copy of this notice.)  
The appellant disagreed with this determination in a notice 
of disagreement received in December 1998.  On August 23, 
1999, the RO furnished the appellant [and his representative] 
a statement of the case.  He was also provided a VA Form 9 
with which to perfect his appeal.  However, the appellant's 
substantive appeal was not received until December 30, 1999 - 
more than 60 days following the date of issuance of the 
statement of the case and more than a year following the 
January 1998 notice of the underlying decision from which the 
appeal was taken.  The substantive appeal was untimely, and 
the underlying rating decision therefore became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103.  The RO therefore treated the substantive 
appeal as an application to reopen the previously and finally 
denied claim for service connection for post-traumatic stress 
disorder.  

The appellant testified that he did not receive notification 
of the 1987 rating decision.  He claims that he was homeless 
at that time.  He said that he reopened his claim when he 
found out that the previous claim had been denied.  He 
indicated that he had been waiting to hear from the RO.  He 
stated that he went to VA because he was sick.  He said that 
he did not remember filing a claim in 1987 and did not appear 
for the VA examination because he did not know about it.  VA 
did not know that he was homeless.  

The Board notes that the notification was mailed to the same 
address that was contained on the appellant's original formal 
claim for benefits.  This was the appellant's latest address 
of record.  38 C.F.R. § 3.1(q) (2001).  

The record contains no objective indication that the RO's 
notification letter of August 1987 was not delivered to the 
appellant at his latest address of record.  The Postal 
Service did not return the letter as undeliverable.  The 
appellant in his substantive appeal on the timeliness issue 
received in April 1997 claimed that the 1987 letter "denying 
my claim was not clear on the evidence."  The record shows 
that the RO also sent the appellant a letter, apparently 
computer-generated, dated August 17, 1987, that merely noted 
that service connection for post-traumatic stress disorder 
had been denied because it was not shown by the evidence of 
record.  It is perhaps this letter to which the appellant 
referred in his April 1997 substantive appeal.  The August 
17th letter was sent to the identical address as the more 
elaborate August 26th notice.  The August 17th notice also 
contained a statement of appellate rights, which was set 
forth on the reverse side of the letter.  The Postal Service 
did not return the letter as undeliverable.  Thus, the 
appellant appears to have received two notices informing him 
of the denial of the claimed benefit and advising him of his 
appellate rights.  

In his April 1997 substantive appeal on the issue of 
timeliness of his notice of disagreement with the August 1987 
rating, the appellant also claimed that his original claim 
was denied in 1987 "without the benefit of military or other 
evidence" that he believed should have been obtained prior 
to rating action being taken.  However, the basis of the 
denial in 1987 was that post-traumatic stress disorder was 
not shown by the evidence of record.  The service medical 
records were completely negative for complaints or findings 
referable to post-traumatic stress disorder, and the 
appellant failed to report for a VA examination scheduled in 
conjunction with the claim to determine whether post-
traumatic stress disorder was present.  In the absence of a 
diagnosis of the claimed disorder, further development of the 
claim would have been futile.  

The appellant testified that he had psychiatric and drinking 
problems at the time and that he forgot about what was going 
on with VA.  However, the record contains no evidence that 
the appellant was psychotic, that is, out of touch with 
reality at the time in August 1987 when he was informed of 
the rating decision entered earlier that month.  He recalled 
being treated at a VA hospital in 1987 but could not recall 
what diagnosis was entered.  The record shows that he was 
treated for a number of disabilities at the VA Medical Center 
(VAMC), Danville, Illinois, in April 1987, when he denied any 
alcohol use.  No psychiatric disorder was diagnosed.  Indeed, 
no psychiatric symptoms were elicited during this admission.  

The appellant further testified that he failed to report for 
the VA examination scheduled in June 1987 because he did not 
know about it and did not have an address.  The record shows, 
however, that the VA Form 21-2507, Request for Physical 
Examination dated May 19, 1987, contained the appellant's 
latest address of record.  It is therefore reasonable to 
assume that he was notified of the pending examination at 
that address.  The appellant testified that VA was not aware 
of his homelessness.  Although the law currently precludes 
denying benefits on the basis that the claimant does not have 
a mailing address, see 38 U.S.C.A. § 5126 (West Supp. 2001), 
the evidence is that the appellant had an address in 1987 
when the events surrounding his original claim unfolded.  The 
appellant testified that he was separated from his then 
spouse and that "if I got any papers it probably went to her 
address, but I wasn't in contact with them [sic] at that 
particular time, so I really don't know whether, you know, 
whether or not I got the papers or not."  However, he later 
testified that the address was the address of a former 
girlfriend with whom he stayed from time to time.  He 
acknowledged that VA did not know any of this.  Thus, the RO 
was justified in sending its notices to the address that the 
appellant provided on his formal claim.  It bears repeating 
that no correspondence that VA sent to the appellant during 
1987 was returned by the Postal Service as undeliverable.  It 
also bears repeating that notice to a claimant means written 
notice sent to his or her latest address of record.  
38 C.F.R. § 3.1(q).  

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that it is therefore presumed that the RO 
properly mailed and the Postal Service properly delivered the 
August 1987 notification letters in this case.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 
347 (Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); see McCullough v. Principi, 15 Vet. App. 
272, 275 (2001) (per curiam order) (appellant's assertion 
that she did not recall receiving notice from originating 
agency that she had 180 days to request waiver of recovery of 
overpayment of death pension was not "clear evidence to the 
contrary" to rebut presumption that notice was properly 
mailed to her); YT v. Brown, 9 Vet. App. 195, 199 (1996) (the 
appellant's statement that she did not receive the November 
1990 Statement of the Case is not the "clear evidence to the 
contrary" that is required to rebut the presumption of 
regularity that the notice was sent); Mason v. Brown, 8 Vet. 
App. 44, 55 (1995) ("appellant's statement of nonreceipt, 
standing alone, is not the type of 'clear evidence to the 
contrary' which is sufficient to rebut the presumption"); 
see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) ("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption").  

As the appellant suggested in his April 1997 substantive 
appeal, there is some confusion in the record whether the 
letter he submitted to the RO in October 1996 really 
constituted an notice of disagreement with respect to the 
1987 denial of his claim for service connection for post-
traumatic stress disorder, or whether, in fact, it 
constituted an application to reopen this claim.  

However, the appellant's letter stated that he wished to 
appeal to the Board the denial of service connection for low 
back disability and for memory loss and post-traumatic stress 
disorder.  Since the most recent denial of service connection 
for the latter disability was in 1987, the appellant's letter 
of October 10, 1996, could reasonably have been construed as 
a notice of disagreement with the 1987 denial of service 
connection for post-traumatic stress disorder.  As so 
construed, the notice of disagreement was clearly untimely.  
To the extent that the letter could be construed as an 
application to reopen the appellant's claim for service 
connection for post-traumatic stress disorder, the appeal is 
still without merit.  

Although the record indicates that the appellant continuously 
prosecuted his 1996 claim for service connection for post-
traumatic stress disorder, this claim was finally adjudicated 
in the rating decision of January 16, 1998.  The appellant 
claims that he failed to file a timely appeal from this 
determination because his representative told him that he had 
until January 3, 2000, to file his substantive appeal.  His 
spouse testified that the appellant's representative informed 
her that the appellant had until January 3, 2000, to file the 
substantive appeal.  She did not dispute the relevant dates 
in this case but said that the delay was occasioned by the 
advice that she and the appellant received and by what was 
felt to be the necessity of obtaining a diagnosis of post-
traumatic stress disorder.  The Board notes that the 
statement of the case provided to the appellant in August 
1999 informed him of the time limits within which to appeal; 
thus, he is was given personal notice of the time limits 
within which to perfect his appeal.  See Jaquay v. West, 11 
Vet. App. 67, 73 (1998).  Assuming without deciding that he 
relied on the advice of his representative, his appeal still 
fails.  The record shows that he was represented during this 
period by Disabled American Veterans, which is a federally 
chartered corporation that is not part of the Department of 
Veterans Affairs.  See 38 U.S.C.A. § 5902(a) (West 1991).  VA 
must apply the law as it is and is not bound in its decisions 
by private advice provided to a claimant for VA benefits.  
Only VA has the legal authority to extend the time limit in 
which to file a substantive appeal.  See 38 C.F.R. § 20.303 
(2001).  

The RO correctly determined that the substantive appeal 
received in December 1999 was untimely and correctly treated 
it as an application to reopen.  When, after further 
development of the claim, the RO in January 2001 granted 
service connection for post-traumatic stress disorder, the RO 
assigned the earliest effective date permitted by law.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  The RO 
found that new and material evidence had been submitted and 
that service connection for post-traumatic stress disorder 
was now warranted.  However, a claimant whose claim is 
reopened and granted based on the submission of new and 
material evidence may not receive an effective date earlier 
than the date of the application to reopen.  Smith v. West, 
11 Vet. App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993) (effective date for reopened claim 
cannot be the date of the original claim).  

After a careful review of the record, the Board concludes 
that an effective date earlier than December 30, 1999, for a 
grant of service connection for post-traumatic stress 
disorder is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  


ORDER

The appellant's notice of disagreement with the rating 
decision of August 5, 1987, denying service connection for 
post-traumatic stress disorder was not timely filed.  

An effective date earlier than December 30, 1999, for a grant 
of service connection for post-traumatic stress disorder is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

